Citation Nr: 0838387	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  08-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pulmonary hypertension with cor pulmonale, to include as due 
to exposure to ionizing radiation, and if so, whether service 
connection is warranted.  

2.  Entitlement to an initial compensable evaluation for 
melanoma, left elbow, status post excision.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that reopened a claim for service 
connection for pulmonary hypertension with cor pulmonale, to 
include as due to exposure to ionizing radiation, and denied 
it on the merits.  The RO also granted service connection for 
melanoma, left elbow, status post excision, and assigned a 
noncompensable rating, effective from June 26, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation 
for melanoma, left elbow, status post excision, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In December 2002, the RO denied service connection for 
severe pulmonary hypertension.  The veteran was notified of 
this decision and of his appellate rights in January 2003.  
He did not appeal. 

2.  Additional evidence associated with the claims file since 
the RO's December 2002 decision was not previously before 
agency decision makers and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection.   

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed pulmonary hypertension with cor 
pulmonale is related to military service, to include as due 
to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The December 2002 RO decision that denied service 
connection for severe pulmonary hypertension is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has been received since the 
RO's December 2002 decision and the claim for service 
connection for severe pulmonary hypertension is reopened.  38 
U.S.C.A. § 5108 (West 2002).  

3.  The criteria for service connection for pulmonary 
hypertension with cor pulmonale, to include as due to 
exposure to ionizing radiation, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection.  Therefore, no further notice under the 
VCAA is required with respect to the claim to reopen, 
including any discussion of the requirements outlined in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The veteran was 
notified of the evidence necessary to substantiate the 
underlying claim on the merits, as well of his and VA's 
respective duties, by means of letters dated in July 2006 and 
December 2007.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the veteran's statements, available service medical records, 
and private treatment records have been associated with the 
claims folder.  VA also afforded the veteran a review of his 
claim by the Undersecretary for Health, and the opinion is of 
record.  VA has satisfied its duties to notify and assist the 
veteran and further development is not warranted.


New and material evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran's initial claim for service connection for severe 
pulmonary hypertension as a result of exposure to ionizing 
radiation was denied in a December 2002 rating decision.  The 
RO so informed the veteran in January 2003.  He did not 
appeal this decision.  The decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  The veteran seeks to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  Applicable 38 C.F.R. 
§ 3.156 (2007) provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

In the December 2002 rating decision, the RO considered the 
veteran's service separation report dated in June 1954, which 
was the only service record available, and which did not 
reflect any complaints or findings of hypertension.  The 
veteran's blood pressure was recorded as 120/86.  The RO also 
considered private medical records dated from 1997 to 2002 
which showed that the veteran had a diagnosis of hypertension 
in 1997 and of severe pulmonary hypertension in 2001.  The RO 
denied the claim for service connection for severe pulmonary 
hypertension because there was no evidence of exposure to 
ionizing radiation and because the current disorder was not a 
presumptive disability from exposure to ionizing radiation.  

Evidence added to the record since the December 2002 denial 
includes private medical records dated from 2001 to 2006 and 
evidence confirming the veteran's participation in operation 
UPSHOT-KNOTHOLE.  Among this evidence is a July 2006 letter 
from a private physician who offered the opinion that the 
veteran's pulmonary hypertension could possibly be related to 
his military duties when he served for the Atomic Energy 
commission, i.e., radiation exposure.  Also submitted was an 
August 2006 letter from another doctor in which he states 
that it is just as likely as not that the veteran developed 
the aggressive form of pulmonary hypertension as a result of 
his exposure to radiation from atomic testing in Nevada 
during his earlier years.  This evidence is new and material 
since it relates to an unestablished fact, that the veteran 
participated in the radiation risk activity.  It also 
provides opinions regarding the etiology of his pulmonary 
hypertension in relation to his exposure.  It creates a 
reasonable possibility of substantiating the claim, and this 
evidence is new and material evidence.  Thus, the claim is 
reopened.  

Service connection for pulmonary hypertension with cor 
pulmonale, to include as due to exposure to ionizing 
radiation

The veteran was a participant in atmospheric nuclear testing 
as part of Operation UPSHOT-KNOTHOLE.  He contends that his 
currently diagnosed pulmonary hypertension with cor pulmonale 
arose out of his exposure to radiation.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303(a) (2007).  To establish service connection, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or in peacetime service after January 1, 1947, 
and hypertension becomes manifest to a degree of 10 percent 
within the applicable time limits under 38 C.F.R. § 3.307 
after the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court). See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
preclude a claimant from establishing service connection by 
way of proof of actual direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

The procedural advantages prescribed in 38 C.F.R. § 3.311 
will also apply to any other claimed condition provided that 
the veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).

When it is determined that the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the veteran 
subsequently developed a radiogenic disease, and such disease 
first became manifest within a specified period, certain 
development of the claim is required.  38 C.F.R. § 
3.3111(b)(1).  If, however, any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  Id.  For purposes of 38 
C.F.R. § 3.311, the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and includes the 
list of diseases set forth earlier.  See 38 C.F.R. 
§ 3.311(b)(2).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2007).

With respect to the veteran's pulmonary hypertension, this is 
not included among the diseases set forth in 38 C.F.R. 
§ 3.309(d) as presumptively related to radiation exposure.  
The Board therefore finds that the presumptive provisions of 
38 C.F.R. § 3.309(d) are not for application with respect to 
the veteran's claim that he has pulmonary hypertension with 
cor pulmonale, due to in-service radiation exposure.

Further, pulmonary hypertension is not included among the 
radiogenic diseases listed at 38 C.F.R. § 3.311(b)(2)(i)-
(xxiv).  However, the veteran has submitted opinions from two 
private doctors suggesting that his pulmonary hypertension is 
related to his in-service radiation exposure.  

In a July 2006 letter, Vanessa J. Lucarella, M.D. stated that 
she had been caring for the veteran since 2001.  She reported 
that some of his medical problems, particularly the 
unexplained pulmonary hypertension, "could possibly" be 
related to his military duties when he served of the Atomic 
Energy Commission (radiation exposure).  

In an August 2006 letter, John W. Swisher, Ph.D., M.D. stated 
that the veteran was receiving care at his facility for 
pulmonary hypertension.  Dr. Swisher stated that it is just 
as likely as not that the veteran has developed his 
aggressive form of idiopathic pulmonary hypertension as a 
result of his exposure to radiation from atomic testing in 
Nevada.  He stated that although the veteran has multiple 
medical problems, his pulmonary hypertension is too severe to 
be explained by any of them.  

The RO referred the claim to the VA Undersecretary for 
Benefits, who then referred the matter to the VA 
Undersecretary of Health for an advisory medical opinion.  In 
a September 19, 2007 Memorandum from the Chief Public Health 
and Environmental Hazards Officer, it is noted that in the 
January 12, 2007 letter from the Defense Threat Reduction 
Agency (DTRA), the estimated doses that the veteran received 
were not more than the following:

External gamma dose: 16 REM
External neutron dose:  0.5 REM
Internal committed dose to the prostate (alpha); 0 REM
Internal committed dose to the prostate (beta plus gamma); 1 
REM
Total skin dose to any skin area (beta plus gamma); 550 REM.  

It was noted that the National Institute for Occupational 
Safety and Health Interactive Radioepidemiological Program 
does not address pulmonary hypertension.  It was reported 
that damage to the lungs or blood vessels other than 
neoplastic transformation if caused by radiation would be an 
example of a determinative effect.  It was stated that 
determinative changes are generally considered to have a 
threshold.  The probability of causing harm in most healthy 
individuals at doses of less than 10 REM as a result of 
deterministic effects is close to 0.   A medical report was 
cited for this determination.   It was noted that usually a 
threshold dose on the order of hundreds of thousands of RADS 
must be exceeded for the deterministic effect to be 
expressed.  A citation to the literature stating this was 
also given.  It was reported that the nuclear Regulatory 
Commission annual occupational dose limit to any organ or 
tissue other than the lens of the eye is 50 
REMS.  Mediastinal radiation can result in pulmonary 
hypertension.   Literature supporting this was cited.   The 
report concluded that it is unlikely that the pulmonary 
hypertension can be attributed to exposure to ionizing 
radiation in service.  

In a September 24, 2007 letter from the Director of 
Compensation and Pension Service, it was reported that the 
claims file had been reviewed.  It was noted that the veteran 
was 24 years old when he was exposed to ionizing radiation 
and that pulmonary hypertension was diagnosed 47 years 
thereafter.  A review of the veteran's medical history, the 
claims file and the above noted opinion from the Under 
Secretary for Health, it was sated that there is no 
reasonable possibility the veteran's pulmonary hypertension 
is the result of his exposure to ionizing radiation in 
service.  

The Board notes that Dr. Lucarella found only a "possible" 
relationship between radiation exposure and the veteran's 
pulmonary hypertension.  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  See also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) [evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection].  
Additionally, Dr. Swisher provided no reasons and bases in 
support of his conclusion, and in prior medical records he 
had attributed the veteran's pulmonary hypertension to other 
causes, including lupus, systemic hypertension, and sleep 
apnea.  See Treatment records from Dr. Swisher dated January 
10 and 11, 2006, and Statement of Pulmonary Arterial 
Hypertension Diagnosis, dated December 27, 2005.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  These opinions thus carry little weight of 
probative value.  

On the other hand, the Board gives great weight to the 
findings of the Chief Public Health and Environmental Hazards 
Officer.  In this regard as to his findings, the claims file 
was reviewed, including documentation from DTRA, citation to 
medical literature was provided as bases for the findings, 
and a definitive opinion was given with rationale and 
scientific bases.  Accordingly, the Board finds his opinion 
to carry more weight than the opinions of Drs. Lucarella and 
Swisher.  

As noted above, the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).

Review of the claims file reveals that part of the veteran's 
service treatment records may have been lost in a fire at the 
National Personnel Records Center.   Attempts to obtain them 
have been unsuccessful.  In this regard, the United States 
Court of Appeals for Veterans Claims has held that where 
"service medical records are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Existing service treatment records consist of the veteran's 
June 1954 separation examination report.  The report shows no 
complaints or findings of hypertension.  The veteran's blood 
pressure was recorded as 120/86.  There is an abundance of 
private records reflecting treatment from 1997 through 2006 
for different medical conditions and disorders including his 
pulmonary hypertension.  A history of hypertension was noted 
in 1997 and pulmonary hypertension disorder is first noted in 
the record in 2001.  Thus, the current disorder was first 
manifested many years after service separation in 1954.  

The veteran has stated that after he was discharged from 
service in June 1954, everything was fine, except for vague 
periods of being short of breath and tired.  He said that his 
symptoms became more noticeable during the 1970s.  While he 
believes that his pulmonary hypertension is related to his 
military service, including exposure to ionizing radiation, 
he is a layman, and as such has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's wife, who is a registered nurse, stated that 
when she met the veteran in the 1970s he already had some 
signs and symptoms of pulmonary hypertension.  In December 
2007, Dr. Swisher stated that although the veteran's 
pulmonary hypertension was officially diagnosed in 2001, he 
may have his this disease for many years prior to his actual 
diagnosis.  Neither the veteran's wife nor Dr. Swisher stated 
that the veteran's pulmonary hypertension had its onset 
during service or within the first post-service year.  

In short, there is no competent medical evidence of record 
showing the presence of pulmonary hypertension during service 
or within the first post-service year.  And as noted above, 
the most probative medical opinion of record concluded that 
the veteran's pulmonary hypertension is not related to his 
in-service radiation exposure.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the- doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pulmonary hypertension with cor 
pulmonale, to include as due to exposure to ionizing 
radiation, is denied.  


REMAND

The veteran seeks a higher initial evaluation for his 
service-connected melanoma, left elbow, status post excision.  
The veteran's service-connected disability has been evaluated 
as noncompensable (zero percent disabling) under Diagnostic 
Code 7833, for "malignant melanoma."  38 C.F.R. § 4.118 
(2007).  Malignant melanoma that is not associated with the 
head, face, or neck, is rated as scars (Diagnostic Codes 
7801-7805) or impairment of function.  A note following the 
criteria states that a 100 percent evaluation is to be 
assigned when a skin malignancy requires certain types of 
therapy and is recurrent or metastatic. 38 C.F.R. § 4.118 
(Diagnostic Code 7833).

The record shows that a malignant melanoma was excised from 
the veteran's left arm in June 2001.  It was noted that the 
lesion was 1.5 x 1.0 cm.   It was reported that the veteran 
tolerated the procedure well.  The report shows that the type 
of closure used was chosen to achieve maximum functional as 
well as cosmetic results.  There was no indication of 
complications, and it was stated that the immediate post op 
results appeared excellent.  The record does not show any 
additional treatment for any residuals of this surgery, and 
the veteran has not been examined for disability evaluation 
since the procedure.   

While the record indicates that the veteran is receiving 
hospice care, the most recent correspondence from his wife, 
who is a registered nurse, was received in November 2007.  
She indicated that she is the caregiver for the veteran.  She 
stated that the veteran did go to weekly visits for doctors' 
appointments, blood work and shots.  She reported that he is 
otherwise housebound and followed by Hospice.  The Board 
finds that if the veteran is medically able to appear, he 
should be scheduled for a VA examination to evaluate his 
service-connected disorder. 

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected melanoma, left elbow, 
status post excision, to include any 
scars and muscle impairment.

The examiner should describe the 
veteran's scar to include whether it is 
painful, deep, superficial, or unstable, 
and provide an indication of the size of 
any scarring, as well as whether the scar 
interferes with function of the left 
arm/elbow.  

Further, the examiner should state 
whether muscle atrophy of the arm is 
associated with or is a residual of the 
service-connected disability.  If so, the 
examiner should specifically discuss the 
severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Following completion of the above, 
the claim for a higher rating for 
melanoma, left elbow, status post 
excision should be readjudicated.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


